    Case: 3:21-cv-00138-TMR Doc #: 9 Filed: 08/02/21 Page: 1 of 1 PAGEID #: 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 UNITED STATES OF AMERICA,

                               Plaintiff,

                 vs.                                 : CIVIL NO: 3:21-cv-138
                                                     : JUDGE ROSE
                                                       MAGISTRATE SILVAIN
ELIZABETH ZIMMERMAN,

                              Defendant.


                                    DEFAULT JUDGMENT

       The defendant, Elizabeth Zimmerman, having failed to plead or otherwise defend in this

action and the default having been entered;

       Now upon application of the plaintiff for judgment against the defendant in the sum of

$25,586.81, and based upon a showing that defendant has been defaulted for failure to appear,

and that defendant is not an infant or an incompetent person, and not in the military service of the

United States,

       It is hereby ORDERED, ADJUDGED, AND DECREED that judgment is entered in the

favor of the United States of America, plaintiff, against Elizabeth Zimmerman, defendant, in the

amount of $25,586.81 ($25,586.81 principal) through Aril 9, 2021. Additional interest which

will accrue from the date of judgment at the legal interest rate in effect on the date of judgment,

computed daily and compounded annually until paid in full, in addition to the costs of this action.


Date: July 30, 2021                              s/Thomas M. Rose
                                                UNITED STATES DISTRICT JUDGE
